Name: 79/84/EEC: Council Decision of 15 January 1979 appointing the members of the Management Board of the European Centre for the Development of Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-01-25

 Avis juridique important|31979D008479/84/EEC: Council Decision of 15 January 1979 appointing the members of the Management Board of the European Centre for the Development of Vocational Training Official Journal L 018 , 25/01/1979 P. 0023 - 0024****( 1 ) OJ NO L 39 , 13 . 2 . 1975 , P . 1 . COUNCIL DECISION OF 15 JANUARY 1979 APPOINTING THE MEMBERS OF THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING ( 79/84/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 337/75 OF 10 FEBRUARY 1975 ESTABLISHING A EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING , AND IN PARTICULAR ARTICLE 4 THEREOF ( 1 ), HAVING REGARD TO THE LIST OF CANDIDATES SUBMITTED BY EACH OF THE MEMBER STATES AND BY THE COMMISSION AS REGARDS WORKERS ' TRADE UNION ORGANIZATIONS AND EMPLOYERS ' PROFESSIONAL ORGANIZATIONS , WHEREAS , BY ITS DECISION OF 16 OCTOBER 1975 THE COUNCIL APPOINTED THE MEMBERS OF THE MANAGEMENT BOARD OF THE CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FOR THE PERIOD FROM 16 OCTOBER 1975 TO 15 OCTOBER 1978 ; WHEREAS THE MEMBERS OF THE MANAGEMENT BOARD OF THE CENTRE SHALL BE APPOINTED ; WHEREAS IT IS FOR THE COMMISSION TO APPOINT ITS OWN REPRESENTATIVES ON THE MANAGEMENT BOARD , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING ARE HEREBY APPOINTED AS MEMBERS OF THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FOR THE PERIOD FROM 15 JANUARY 1979 TO 14 JANUARY 1982 : I . GOVERNMENT REPRESENTATIVES // BELGIUM : // MR JEAN DEQUAN // DENMARK : // MR NIELS HUMMELUHR // GERMANY : // MR HORST LEMKE // FRANCE : // MR CLAUDE BLONDEL // IRELAND : // MR JOHN A . AGNEW // ITALY : // DOTT . NICOLA FIORE // LUXEMBOURG : // MR NICHOLAS ESTGEN // NETHERLANDS : // MR A . H . KOELINK // UNITED KINGDOM : // DR . R . M . JOHNSON // II . TRADE UNION REPRESENTATIVES // BELGIUM : // MR G . SAUVAGE // DENMARK : // MR J . HANSEN // GERMANY : // MRS M . WEBER // FRANCE : // MR R . LEBESCOND // IRELAND : // MR F . KENNEDY // ITALY : // MR E . VERCELLINO // LUXEMBOURG : // MR JEAN REGENWETTER // NETHERLANDS : // MR P . H . HUGENHOLTZ // UNITED KINGDOM : // MR F . JARVIS // III . REPRESENTATIVES OF EMPLOYERS ' ORGANIZATIONS // BELGIUM : // MR FRANCIS BUCHET // DENMARK : // MR ERIK TOETTRUP // GERMANY : // MR HELMUT BRUMHARD // FRANCE : // MR YVES CORPET // IRELAND : // MR TONY BROWN // ITALY : // MR VINCENZO ROMANO // LUXEMBOURG : // MR MUELLER // NETHERLANDS : // MR JAN WESTERHUYS // UNITED KINGDOM : // MR WILLIAM G . T . THORPE // DONE AT BRUSSELS , 15 JANUARY 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET